Title: From Alexander Hamilton to Nathan Rice, 27 September 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York Sepr. 27. 1799

Your letter of the twenty second Instant on the subject of Winter Quarters has just been delivered to me.
I am disposed to prefer the situation at Oxford as well because your opinion is in favor of that situation, as because there does not seem to be a sufficient quantity of wood for hutting and fuel at the other place.
You mention that you have entered into an agreement for the ground at Uxbridge. I presume the agreement is conditional, as you present another place for consideration, and as no powers were given to you to form a definitive contract. It is my wish that you should purchase the right of soil if it can be had at a price any way proportional to that which is demanded for the use and for the wood. You will please to complete the purchase either of the use or of the right of soil as soon as possible, and the moment I shall be informed that this has been done I will take measures for having you supplied with the necessary funds.
The diligence which you have employed upon this occasion claims my acknowledgements.
Col. Rice
 